El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 1ro de marzo de 1992, Aída Martínez Figueroa fue nombrada al puesto de Funcionario(a) Ejecutivo(a) V en el servicio de carrera, adscrita a la Oficina del Gobernador del Estado Libre Asociado de Puerto Rico. Posteriormente, el 24 de junio de 1994, el Sr. Henry F. González, Ayudante Especial del Gobernador a cargo de Administración, envió una carta a Martínez Figueroa, informando que se propo-nía separarla del servicio. Esto, debido a que su recluta-miento y nombramiento al puesto de Funcionario(a) Ejecu-tivo(a) V había sido ilegal, por ésta no cumplir con los requisitos mínimos para el mencionado puesto y por que su nombramiento no cumplió con el procedimiento establecido en el Reglamento de Personal de la Oficina del Gobernador. Además, el señor González citó a Martínez Figueroa a una vista informal en la Oficina de Recursos Hu-manos, para que presentara evidencia que sostuviera una determinación en contrario.
Celebrada la vista, el 14 de agosto de 1994, el Oficial Examinador Cándido A. Salva Rodríguez emitió un in-forme recomendando la separación de Martínez Figueroa. (1) El señor González acogió la recomendación del Oficial Examinador y, el 15 de agosto de 1994, notificó a *590Martínez Figueroa que, efectivo el 30 de agosto del mismo año, quedaba separada definitivamente del servicio.
Inconforme, el 29 de agosto de 1994, Martínez Figueroa presentó la correspondiente apelación, solicitando vista ante un Oficial Examinador Independiente. En dicha vista las partes tuvieron oportunidad de presentar prueba testi-fical y documental. Posteriormente, el 10 de julio de 1994, el Examinador Héctor Quijano Borges emitió una resolu-ción, mediante la cual declaró nulo el nombramiento de Martínez Figueroa por haberse incumplido con el Regla-mento de Personal de la Oficina del Gobernador Propia y con el principio de mérito.
Oportunamente, Martínez Figueroa acudió ante el Tribunal de Circuito de Apelaciones. El 30 de agosto de 1999, el foro intermedio apelativo emitió sentencia revocando la determinación del Oficial Examinador Independiente. En síntesis, el foro apelativo intermedio resolvió que la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq., en específico el principio de mérito, no es aplicable a la Oficina del Gobernador Propia; que las nor-mas contenidas en el Reglamento para la Administración del Personal, Oficina del Gobernador, 6 de junio de 1990 (en adelante el Reglamento), aplicables al procedimiento de reclutamiento ordinario fueron cumplidas, y que Martí-nez Figueroa cumplía con los requisitos mínimos de expe-riencia y preparación para ocupar el puesto de Funciona-rio(a) Ejecutivo(a) V. En consecuencia, ordenó la reinstalación de Martínez Figueroa al referido puesto, así como el pago de los salarios adeudados a ésta.
Como resultado de la determinación del foro intermedio apelativo, acudió ante este Tribunal, vía certiorari, la Ofi-cina del Gobernador Propia, por conducto de la Oficina del Procurador General, alegando que erró el Tribunal de Cir-cuito de Apelaciones:
A. ... AL SUSTITUIR EL CRITERIO DEL ORGANISMO AD-MINISTRATIVO POR EL SUYO, INTERVINIENDO EN LAS
*591DETERMINACIONES DE HECHO LAS CUALES ESTABAN APOYADAS POR PRUEBA SUSTANCIAL EN EL EXPEDIENTE.
B. ... AL DETERMINAR QUE NO LE ES APLICABLE EL PRINCIPIO DE MERITO A LA OFICINA DEL GOBERNADOR.
C. ... AL NO TOMAR EN CUENTA E IGNORAR SIN FUNDA-MENTO PARA ELLO HECHOS MATERIALES IMPORTANTES. Petición de certiorari, págs. 6-7.
El 23 de diciembre de 1999, decidimos expedir el recurso. Por estar íntimamente relacionados entre sí, dis-cutiremos los señalamientos de error en conjunto. (2)
I
Al acometer nuestra función de interpretación de las leyes, reiteramos algunas normas de hermenéutica pertinentes.
[E]s principio cardinal de hermenéutica que “[a]l interpretar una disposición específica de una ley los tribunales deben siem-pre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla y nuestra determinación debe atribuirle un sentido que asegure el resultado que origi-nalmente se quiso obtener”. ... Nuestra obligación fundamental en estos casos, es imprimirle efectividad a la intención legisla-tiva, propiciando de esta forma la realización del propósito que persigue la ley.... Al interpretar y aplicar un estatuto hay que hacerlo teniendo presente el propósito social que lo inspiró. (Ci-tas omitidas.) Vázquez v. A.R.P.E., 128 D.P.R. 513, 523 (1991).
Una vez descubierto el deseo y voluntad del legislador, el fin de la interpretación ha sido logrado y no resulta necesario apli-*592car ninguna regla de hermenéutica, porque éstas no son sino una ayuda para determinar esa voluntad legislativa que se busca.... Sólo hay una regla de interpretación que es absoluta-mente invariable y ésta es que debe descubrirse y hacerse cum-plir la verdadera intención y deseo del poder legislativo. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e intepretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, págs. 241-242.
En esta búsqueda acudimos prioritariamente al texto de la ley, pues cuando éste es claro y libre de ambigüedad, no debe ser menospreciado bajo el pretexto de cumplir su espíritu. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14. Otra fuente a consultar para descubrir la intención del legisla-dor es el historial legislativo del estatuto en cuestión. Caballero v. Sistemas de Retiro, 129 D.P.R. 146 (1991).
A la luz de estas normas de hermenéutica, pasamos a considerar si aplica el principio de méritos a la Oficina del Gobernador Propia. Como es sabido, La Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.), ante, establece que el principio del mérito rige el sector de empleo público en Puerto Rico. 3 L.P.R.A. see. 1311. Originalmente, la referida ley excluía de su aplicación a las siguientes instrumentalidades del Gobierno: la Rama Legislativa; la Rama Judicial; los empleados de agencias o instrumentalidades del Gobierno que funcionen como empresas o negocios privados, y los empleados de agencias o instrumentalidades del Gobierno que tengan derecho a negociar colectivamente mediante leyes especiales. En cuanto a la administración de personal de la Rama Judicial y la Rama Legislativa, la ley dispuso que se regirán por las disposiciones de las leyes vigentes aplicables a dichas ramas. Sin embargo, en cuanto a la administración de los demás organismos excluidos, la ley dispuso que éstos debían adoptar un reglamento de personal, en el cual tenían que incorporar el principio de mérito. Posteriormente, mediante la Ley Núm. 49 de 7 de junio de 1977 (3 L.P.R.A. *593secs. 1333, 1337, 1343, 1338 y 1351) se añadió a la lista de organismos excluidos de la aplicación de la Ley de Personal de Servicio Público a la Universidad de Puerto Rico; igualmente se dispuso que ésta tenía que adoptar un regla-mento de personal que incorpore el principio de mérito.
El 31 de julio de 1989, la Legislatura aprobó la Ley Núm. 38 (3 L.P.R.A. see. 1338); medida legislativa mediante la cual expresamente se excluyó de la aplicación de la Ley de Personal de Servicio Público a la Oficina del Gobernador Propia. Según expresamente dispone dicha ley, la Oficina del Gobernador Propia tenía que adoptar un reglamento de personal dentro de los siguientes ciento veinte (120) días a la vigencia de dicha ley. A diferencia de las leyes mencionadas anteriormente, sin embargo, la Ley Núm. 38, ante, no dispuso expresamente que dicho reglamento debía incorporar el principio de mérito.
Como vemos, todo parece indicar que la intención legis-lativa no era obligar a la Oficina del Gobernador Propia a que adoptara un reglamento de personal que incorporara el principio de mérito. Así lo expresó el Senador Tirado Delgado, Presidente de la Comisión de Trabajo y Asuntos de Veterano y Recursos Humanos, en el debate del Senado del P. del S. 420 (anteproyecto de la Ley Núm. 38, ante), cuando a preguntas de la Senadora Muñoz Mendoza aclaró que la mencionada ley dejaba a la discreción de la Oficina del Gobernador Propia la aplicación de los principios fun-damentales del sistema de mérito.(3)
En cumplimiento con la Ley Núm. 38, ante, el 6 de junio de 1990, la Oficina del Gobernador Propia aprobó su Reglamento, mediante el cual estableció, entre otras co-*594sas, el procedimiento para seleccionar y reclutar empleados. El Reglamento establece que la Oficina del Go-bernador Propia deberá adoptar normas de reclutamiento, mediante las cuales establezca las cualidades idóneas para los diferentes empleos. Sec. 8.1 del Reglamento, ante, págs. 13-14. Además, dispone que, para propiciar el recluta-miento de candidatos idóneos, “se podrán divulgar las oportunidades de empleo por medios de comunicación apropiados”. See. 8.2 del Reglamento, ante, pág. 14.
En cuanto al procedimiento para reclutar, y en lo perti-nente al recurso de autos, las Sees. 8.3, 8.4 y 8.5 del refe-rido Reglamento, págs. 14-19, dispone lo siguiente:
“Sección 8.3 — Registro de Elegibles
Se establecerán los registros de elegibles conforme a las si-guientes disposiciones:
1.— Los nombres de los solicitantes se colocaran en orden descendente conforme al resultado de las evaluaciones someti-das con la solicitud de empleo.
2.— El orden se establecerá tomando en consideración, entre otros, los siguientes factores:
a. Preparación académica general o especial.
b. Experiencia relacionada con el puesto.
c. Estudios académicos o especiales.
d. Fecha de la radicación de solicitud.
3.— La elegibilidad de las personas que figuran en los regis-tros se eliminara por cualquiera de las siguientes causas:
c. No someter evidencia requerida sobre cualidades idó-neas, o someter evidencia indicativa de que no tiene las cua-lidades idóneas para cumplir con las funciones asignadas al puesto.
Sección 8.4— Certificación y Selección
Los puestos vacantes en el servicio de carrera se cubrirán mediante la selección de los candidatos que figuren en los re-gistros elegibles, conforme a lo siguiente:
1. El director de la unidad de trabajo someterá una requisi-ción de empleados.
2. Se expedirán certificaciones para cubrir las vacantes en el orden de recibo de las solicitudes. Los elegibles incluidos en cada certificación deberán ser los primero diez (10) que aparez-can el registro. *595Sección 8.5— Verificación de Requisitos, Examen Médico y Ju-ramento de Fidelidad
1. Se verificará que los candidatos seleccionados reúnan los requisitos considerados idóneos para desempeñar con eficiencia las funciones correspondientes a los puestos en los cuales serán nombrados y demás condiciones de ingreso al servicio público.
2. Se podrá cancelar la selección de un candidato si no pre-senta evidencia requerida o no tiene las condiciones idóneas según la evidencia presentada. ...
Sección 8.7— Nombramientos Transitorios
c. Ninguna persona que haya recibido nombramiento tran-sitorio podrá ser nombrada para desempeñar puestos en el servicio de carrera con estatus (sic) probatorio o regular a menor que haya pasado por el proceso de reclutamiento y selección que establece este reglamento.
Finalmente, la See. 8.8 del Reglamento, ante, pág. 23, establece un procedimiento especial de reclutamiento y selección que ha de utilizarse “cuando no se disponga de registros de elegibles apropiados para determinadas clases de puestos y la urgencia del servicio a prestarse lo justifique”. Sin embargo, aun cuando se utilice el procedimiento especial de reclutamiento, la persona debe reunir las cualidades idóneas del puesto correspondiente.
Ciertamente, era discrecional de la Oficina del Gobernador Propia, al adoptar su reglamento, incorporar o no el principio de mérito. Ahora bien, y aun cuando no se dice expresamente, un examen minucioso del mismo, en específico, del proceso de reclutamiento y selección de empleados, nos lleva a la forzosa conclusión de que el mismo efectivamente incorpora el principio de mérito. Como podemos notar, las transcritas disposiciones reglamentarias siguen el modelo del principio del mérito, conforme el mismo fuera plasmado en la Ley de Personal del Servicio Público de Puerto Rico.(4)
*596II
El principio de mérito se fundamenta en que todos los empleados públicos deben seleccionarse, ascenderse, adiestrarse y retenerse en sus empleos con exclusiva aten-ción a sus méritos individuales, sin distinciones por condi-ción de raza, color, nacimiento, edad, origen o condición social, ni por ideas políticas o religiosas. La clave es la ido-neidad del aspirante al servicio público. Así, el proceso de selección de candidatos resulta ser uno de los aspectos más cruciales en el funcionamiento de este tipo de sistema. Díaz de Llovet v. Gobernador, 112 D.P.R. 747 (1982). Esto, debido a que existe un interés apremiante del Estado en asegurar que todas las personas que emplee tengan las cualificaciones mínimas para desempeñarse en sus tareas. Rubin Ramírez v. Trías Monge, 111 D.P.R. 481 (1981).
Debe mantenerse presente, además, que el sis-tema de mérito es uno integral que cubre tanto el despido del empleado como su ingreso, por lo que si el empleado ingresó al servicio público sin tener que cumplir con los requisitos del Sistema de Mérito no puede luego reclamar la protección del Sistema en el despido, salvo cuando éste sea por discrimen político. Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982).
Partiendo de estos principios es que debemos analizar si el proceso de selección de Martínez Figueroa cumplió con el Reglamento de la Oficina del Gobernador Propia.
III
Según surge del expediente de la Oficina del Goberna-dor Propia, el 15 de enero de 1992, se publicó la Convoca-toria Número 15 para cubrir cuatro puestos de Funciona-*597rio(a) Ejecutivo(a) V.(5) Se desprende de la referida convocatoria que los requisitos mínimos para la posición de Funcionario(a) Ejecutivo(a) V eran los siguientes:
Graduación de cuarto año de colegio o universidad reconocida y tres (3) años de experiencia en puestos de responsabilidad progresiva en organizaciones comerciales o en el servicio pu-blico, la experiencia deberá ser de naturaleza oficinesca, admi-nistrativa, ejecutiva o de supervisión, uno de estos de natura-leza y complejidad similar a las de un Funcionario(a) Ejecutivo(a) IV de la Oficina del Gobernador Propia o de un organismo gubernamental o privado. Una combinación equiva-lente de preparación y experiencia es aceptable, que no sea me-nor de graduación de escuela superior en lo académico. (Enfasis suplido.) Apéndice, Exhibit I, pág. 44.
Como resultado de la convocatoria, el 5 de febrero de 1992, Martínez Figueroa presentó su solicitud de examen para el puesto de Funcionario(a) Ejecutivo(a) V. Del mismo surge que Martínez Figueroa finalizó estudios de escuela superior, curso estudios por dos (2) años en Ramírez Co-mercial, graduándose en 1971, y se desempeñó como: Me-canógrafa Administrativa III, en la Universidad de Puerto Rico, por aproximadamente seis (6) años (1972-1978), y Secretaria Ejecutiva I, en la Oficina del Gobernador, por aproximadamente cuatro (4) años (1988-1992).
Según el Plan de Clasificación de la Oficina del Gober-nador Propia, el puesto de Funcionario(a) Ejecutivo(a) IV es de “naturaleza administrativa que envuelve la direc-ción, coordinación y supervisión de una unidad de trabajo”. *598Apéndice, Exhibit I, pág. 44. Entre los ejemplos típicos del trabajo se encuentran: coordinar y supervisar actividades; coordinar y supervisar tareas; preparar plan de trabajo de la unidad; mantener récord estadísticos; evaluar y desarro-llar normas, reglamentos y procedimientos relacionados con el área de trabajo. Por otro lado, el puesto de Secreta-ria Ejecutiva I consiste en trabajo secretarial y administra-tivo, que a pesar de que incluye llevar a cabo tareas com-plejas y variadas, el nivel de complejidad es mucho menor al de un Funcionario(a) Ejecutivo(a) IV.
Según los requisitos mínimos contenidos en la convoca-toria 15-1992 para el puesto de Funcionario(a) Ejecuti-vo(a) V, en los casos en que el solicitante no se haya gra-duado de cuarto año de colegio o universidad, como es el caso de Martínez Figueroa, el candidato debe cumplir con una combinación equivalente de preparación y experiencia mínima de siete (7) años.
En el caso de autos, no hay duda de que Martínez Figueroa tenía suficiente experiencia en puestos de natura-leza oficinesca. El Tribunal de Circuito de Apelaciones, sin embargo, erró al obviar el requisito de que uno de los pues-tos previos de Martínez Figueroa tenía que ser de índole o naturaleza similar, en cuanto a naturaleza y complejidad, a las de un Funcionario(a) Ejecutivo(a) IV. Este requisito forma parte de la idoneidad del aspirante para desempe-ñarse en el puesto de Funcionario(a) Ejecutivo(a) V; su in-cumplimiento la descalifica.
Evaluada la experiencia previa de Martínez Figueroa, resulta forzoso concluir que ésta no tenía las cualidades idóneas para ocupar el puesto de Funcionario(a) Ejecuti-vo(a) V. Su nombramiento a dicho puesto, en consecuencia, fue en claro incumplimiento con el reglamento y con los principios fundamentales del sistema de mérito. Siendo el nombramiento de Martínez Figueroa uno inválido, el mismo no obliga al organismo, ni impide su corrección. Del Rey v. J.A.C.L., 107 D.P.R. 348 (1978).
*599Por las razones antes expresadas, procede revocar la sentencia dictada por el Tribunal de Circuito de Apelacio-nes, pues no procedía la reinstalación de Martínez Figueroa al puesto de Funcionario(a) Ejecutivo(a) por incumplir ésta con las cualidades idóneas para dicho puesto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Rivera Pérez se inhibido.

 Según éste, al evaluar “los aspectos relacionados con la naturaleza, aspectos distintivos, dificultad y ejemplos típicos de la clase de Funcionario Ejecutivo IV en comparación con las funciones realizadas en los puestos de Mecanógrafa Adminis-trativa II y Secretaria Ejecutiva I, surge que los de Funcionario Ejecutivo IV son superiores, respecto a su naturaleza complejidad”. Apéndice, Exhibit VII, pág. 83. Por tal razón, determinó que la experiencia previa de Martínez Figueroa no era convalidable para cualificarla a un puesto de Funcionario(a) Ejecutivo(a) V.


 El señalamiento de error A está basado en la See. 4.5 de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la L.P.A.U.), 3 L.P.R.A. see. 2175, la cual dispone, en lo pertinente, que “tl]as determinaciones de hechos de las decisiones de las agencias serán sostenidas por el tribunal, si se basan en evidencia sustancial que obra en el expediente administrativo”. Sin embargo, la Sec. 1.3 de la L.P.A.U., 3 L.P.R.A. see. 2103, excluye expresamente a la Oficina del Gobernador Propia de la definición del término “agen-cia” para los efectos de dicha ley. Dada la conclusión a la que llegamos, resulta innecesario discutir si los preceptos contenidos en la L.P.A.U. aplican a los procedi-mientos de revisión judicial de las determinaciones de la Oficina del Gobernador Propia.


 “SEA. MUÑOZ MENDOZA: ¿Aplicarán las áreas esenciales al principio de mérito, al reglamento y a las transacciones de personal de la Oficina del Gobernador Propia?
“SR: TIRADO DELGADO: Eso se dejaría a la discreción de las personas que establezcan la reglamentación.” P. del S. 420, Diario de Sesiones, 21 de jimio de 1989, pág. 1922.


 3 L.P.R.A. see. 1331 et seq.


 Surge del expediente administrativo que dicha convocatoria se publicó en el tablón de edictos de la Oficina del Gobernador Propia, además, se envió a los siguien-tes organismos gubernamentales: Departamento de Estado, Cuerpo de Bomberos de Puerto Rico, A.R.Pe., Departamento de Hacienda, ADT, Departamento de Servicios Sociales, Oficina para el Desarrollo Humano, Administración de Instituciones Juveniles, Departamento de Recursos Humanos, Autoridad de Comunicaciones de Puerto Rico, Autoridad de Edificios Públicos, Oficina del Procurador del Veterano, Adminis-tración de Servicios Agrícolas, Compañía de Fomento Recreativo, Departamento de Comercio, Departamento de Justicia, Autoridad de Puertos, Administración de Ser-vicios Generales y el Departamento de Recreación y Deportes.